Citation Nr: 0110314	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD), prior to June 5, 2000.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2000, the RO increased the rating for 
PTSD to 50 percent from June 5, 2000.  


REMAND

Review of the record reveals that at a video-conference 
hearing before the Board in January 2001, the veteran stated 
that he was scheduled for a psychiatric evaluation the 
following day and in March at the VA Outpatient Clinic in 
Akron, Ohio.  Transcript, hereinafter, T. at 12-14.  He also 
stated that he received a medical retirement in June 1999 
from his job with Manchester Tool Company, but was unsure 
whether it was based on his carpal tunnel syndrome or PTSD.  
He stated that he missed approximately 21 days of work in 
1998 due to PTSD.  He provided the company's address and the 
name of his foreman at the time.  T. at 19-20.  

Additionally, the veteran indicated that he had appealed a 
denial of Social Security Administration (SSA) disability 
benefits in 1999, but had not heard anything since his 
hearing in November.  He provided the name and address of the 
private attorney who is handling his appeal.  T. at 20-21.  
Although it is not clear from a review of the record that the 
veteran is in fact in receipt of SSA disability benefits, the 
Board is of the opinion that copies of all supporting 
clinical documents as well as any determination of 
eligibility for SSA disability benefits would assist in the 
adjudication of the current claim.  See Collier v. Derwinski, 
1 Vet.App. 413, 417 (1991).

In a March 2000 statement, Dr. M. B. reported that he had 
treated the veteran from February 1996 to February 1997.  The 
Board notes that no treatment records from Dr. M. B. are 
associated with the claims file.  

A review of the clinical evidence shows that the veteran was 
hospitalized for 4 days in December 2000 for suicidal 
ideations.  As such, the Board feels that the veteran should 
be afforded a VA psychiatric examination to determine the 
current severity of his PTSD.  The most recent VA examination 
was conducted in March 2000.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since 
August 1998.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include copies of 
all records pertaining to psychiatric 
evaluation of the veteran at the Akron VA 
Outpatient Clinic since January 2001 and 
from Dr. M. B. since February 1996.  If 
after making reasonable efforts, the RO 
is unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  A 
copy of the notice must be associated 
with the claims file. 

2.  The RO should, after securing written 
authorization, request a copy of the 
veteran's personnel file and 
documentation outlining the reasons for 
his medical retirement in June 1999 from 
his former employer, Manchester Tool 
Company.  Any records obtained should be 
associated with the claims file.  

3.  The RO should ascertain if the 
veteran is in receipt of Social Security 
Administration disability benefits, and 
if so, should obtain all medical records 
pertinent to such a claim together with 
the SSA decision.  The attention of the 
SSA should be respectfully invited to 
38 U.S.C.A. § 5106 (West 1991).  

4.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the nature and extent 
of the service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability(ies) found to be present.  
If there are found to be psychiatric 
disorder(s) other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to PTSD:  

(1) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; 

(2) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships; or 

(3) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

7.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




